Citation Nr: 0729705	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  95-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.

2.  Entitlement to an initial compensable evaluation for 
rhinitis.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The veteran had active service from November 1975 to February 
1994.  The veteran also had one year, 10 months, and 15 days 
of active service prior to November 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial compensable rating for rhinitis and sinusitis.  
Thereafter, a January 2002 rating decision determined that 
these conditions should be rated separately with 
noncompensable evaluations.  The veteran has continued the 
appeal.

The Board further notes that it previously remanded this 
matter in December 2006 for further evidentiary development, 
and that the action requested in its remand has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDINGS OF FACT

1.  The veteran's sinusitis and rhinitis are manifested by 
recurring non-incapacitating seasonal episodes of drainage, 
red eyes, headaches, and sinus pain at the rate of four per 
year that last four to five days.

2.  While not necessarily purulent, the veteran's sinus 
disability has been manifested by discharge and infrequent 
headaches consistent with not more than moderate impairment.  
The condition is not severe, with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence or manifested by 
severe symptoms following repeated operations or 
osteomyelitis requiring repeated curettage following a 
radical operation.  It is also not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

3.  The veteran's allergic rhinitis is not manifested by 
definite atrophy of an intranasal structure, moderate 
crusting and ozena, and/or massive crusting and marked ozena, 
with anosmia; polyps are also not demonstrated and greater 
than 50 percent obstruction of both nasal passages or 
complete obstruction on one side is not shown.  

4.  The veteran's sinusitis and rhinitis are manifested by 
symptoms in an unexceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but not greater, rating 
for the veteran's sinusitis, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6514 (1996); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6514 
(2006).

2.  The criteria for a compensable rating for the veteran's 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6501 (1996); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims 
for increased ratings.

First, following Board remands in July 1997, September 1998, 
July 2003, and July 2004, the veteran was provided with a 
July 2004 letter that outlined the evidence necessary to 
substantiate his claims, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, a similar letter was again provided in January 
2007 to the veteran following the Board's remand of December 
2006, which included a notification of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the July 2004 and January 2007 VCAA notice letters 
came after the original rating decision that assigned a 
noncompensable rating, and did not specifically request that 
appellant provide any evidence in appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also observes that the July 2004 VCAA notice letter 
was followed by a readjudication of the claims in the July 
2006 supplemental statement of the case, and that both VCAA 
notice letters were followed by a readjudication of the 
claims in the May 2007 supplemental statement of the case.

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to submit additional evidence in support of his 
claims.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to Initial Compensable Ratings for Sinusitis 
and Rhinitis

Background

The history of these disabilities shows that service 
connection was established by an August 1994 rating decision 
and a noncompensable rating assigned, effective from March 
1994.  

July 1994 VA general medical examination revealed that the 
veteran's reported problems included allergies with sinus 
problems.  At this time, mild signs of allergy were noted 
because of slight turbinate swelling, but there was no 
obstruction to the nasal passages, hay fever, or asthma.  

VA treatment records for the period of July 1994 to March 
1995 reflect that in July 1994, the veteran suffered from 
sinus congestion and other symptoms associated with otitis 
media and pharyngitis.  

A private treatment record from October 1995 reflects a 
diagnosis that included allergic rhinitis and sinusitis.  

Private treatment records from August 1997 reflect that the 
veteran was to undergo surgery for his sleep apnea and nasal 
obstruction.  The septum was noted to be deviated to the 
left.

VA examination in November 1997 revealed that the veteran 
reported a history of sinusitis and rhinitis.  In the past, 
there was purulent discharge.  He reportedly had 2 to 3 
episodes per month, usually lasting a couple of days.  He 
would treat his problem with sunlight and over-the-counter 
antihistamines and decongestants.  His symptoms were 
seasonal.  Physical examination revealed no nasal obstruction 
or abnormal nasal mucosa.  There was also no post nasal drip 
or sinus tenderness.  X-rays at this time revealed normal 
sinuses.  The diagnosis was rhinitis, service aggravated, and 
sinusitis, service aggravated.

Private treatment records from December 1997 to March 1998 
reflect that the veteran was healing appropriately from his 
nose and palate surgery.

VA examination in January 1999 revealed that the veteran 
complained of allergic rhinitis that was reportedly seasonal 
in nature.  Symptoms included an itchy nose and throat and 
the veteran described a never-ending runny nose and red eyes 
with greatest severity.  The veteran also noted that he had 
headaches that he believed were related to his seasonal 
allergies.  Physical examination revealed that the nasal 
septum was midline.  The veteran did admit to some tenderness 
around his ethmoid and maxillary sinuses and frontal on 
occasion, but not at the time of this examination.  The 
diagnosis included allergic rhinitis per the veteran's 
symptoms and sinus headaches per the veteran's symptoms.  

VA neurological examination in February 2000 revealed that 
the veteran was status post a septoplasty with an 
uvulopalatopharyngoplasty (UPPP) in 1997.  The veteran 
reported that the surgery was helpful.  The veteran gave a 
long history of allergic rhinitis typically occurring in the 
spring.  He used over-the-counter medications with some 
relief.  He was apparently affected for several weeks and 
then had no symptoms.  He had never been treated with 
antibiotics and the last occurrence was over the previous 
spring.  He had never suffered an incapacitating event.  
Physical examination revealed clear nasal passages 
bilaterally.  No septal deviation was appreciated.  There was 
mild erythema in the nasal mucosa but no evidence of purulent 
discharge or crusting.  No polyps were noted.  The impression 
was sleep apnea improved status post surgery with history of 
seasonal allergic rhinitis. 

Private medical records for the period of October 2002 to 
March 2006 reflect that the veteran continued to have 
problems with obstructive sleep apnea and that his medical 
history continued to include allergic rhinitis.

VA examination in January 2007 revealed that the examiner 
reviewed the veteran's claims folder in connection with this 
examination.  The examiner reported that the veteran had 
undergone surgery in Germany in 1974 as a result of blunt 
force trauma to the zygoma, nose, and inferior orbital area.  
This information must have been supplied by the veteran as 
the Board's review of the service medical records does not 
disclose any records pertinent to this injury.  The veteran 
also reported a history of seasonal allergy and sinusitis.  
He denied any incapacitating episodes.  He did state that he 
had experienced non-incapacitating episodes with purulent 
drainage and sinus pain at the rate of four per year that 
would last four to five days.  There were no current symptoms 
of either sinusitis or rhinitis.  There were also no signs of 
nasal obstruction or polyps.  Rhinoscleroma and granulomatous 
infection were also not indicated.  The examiner did state 
that there was septal deviation due to trauma but the source 
of this trauma is not specified.  A computed tomography (CT) 
scan of the sinuses was interpreted to reveal mild mucosal 
thickening of the maxillary sinuses bilaterally, mucous 
retention cysts in the sphenoid sinuses, and small concha 
bullosa of the right middle turbinate.  The diagnosis was 
allergic rhinitis and recurrent maxillary and sphenoid 
sinusitis.  When the veteran suffered from rhinitis, the 
examiner noted that his concentration was affected by the 
associated sneezing, pain, and headaches. 


Rating Criteria and Analysis

The Board would first point out that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating disorders of the 
respiratory system.  The Board notes that 38 C.F.R. § 4.97 
was changed, effective October 7, 1996, and now includes new 
rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  The veteran timely 
disagreed with the original ratings assigned for the subject 
disabilities in the rating decision of August 1994, and 
amendments to the rating criteria for respiratory disorders 
became effective in October 1996.  Thus, the Board is 
obligated to evaluate the veteran's claim under both the 
"old" and "new" rating criteria.

The veteran's chronic sinusitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6514, which covers chronic sphenoid 
sinusitis.  Under the "old" version of Diagnostic Code 
6514, chronic sphenoid sinusitis with X-ray manifestations 
only, and with symptoms either mild or occasional, warranted 
a zero percent evaluation.  When moderate, with discharge or 
crusting or scabbing, and infrequent headaches, a 10 percent 
evaluation was warranted.  Severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent evaluation.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, is evaluated as 50 percent disabling.

Under the new version of Diagnostic Code 6514, a zero percent 
evaluation is warranted when sinusitis is detected by X-ray 
only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is provided 
when there is evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following 38 C.F.R. § 4.97, 
Diagnostic Code 6514 provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  

Regarding the veteran's rhinitis disability, under the rating 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6501 in effect 
prior to October 7, 1996, a 10 percent rating was warranted 
for rhinitis if there was definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted if there was moderate crusting and ozena, and 
atrophic changes.  A 50 percent evaluation was warranted if 
there was massive crusting and marked ozena with anosmia.

Under the new rating criteria for rhinitis, now found under 
Diagnostic Code 6522, a 10 percent evaluation is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  The regulations provide that in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).  A 30 percent rating 
is the highest rating available under Diagnostic Code 6522.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the issue of entitlement to a compensable rating for 
sinusitis and rhinitis is just such a case.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  at 126.  On the other hand, where entitlement 
to compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for an 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  Having 
reviewed the case at hand, the Board is satisfied that the RO 
considered all evidence relevant to the rating criteria as to 
the issue on appeal.  Although the RO characterized this 
issue as an "increased rating," the adjudicative 
considerations set forth in Fenderson, supra, were satisfied 
by the RO's adjudicative process.

The evidence reflects that the veteran has complained of 
recurring non-incapacitating seasonal symptoms of drainage, 
red eyes, headaches, and sinus pain at the rate of four per 
year that last four to five days.  The most current VA 
examination report of record substantiates that the veteran 
has continued to experience symptoms of sinusitis and 
rhinitis on an ongoing but seasonal basis.  As noted above, 
examination has not revealed the existence of polyps.  On the 
other hand, while the veteran's discharge has never been 
clinically confirmed as purulent, the record does establish 
that the veteran's sinus disability has been manifested by 
discharge and infrequent headaches consistent with moderate 
impairment under the "old" criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6514 (1996).  Consequently, a 10 percent 
rating is warranted for sinusitis under the "old" criteria.  

Based on the pertinent criteria listed above, however, the 
Board finds that a rating in excess of the newly assigned 10 
percent for chronic sinusitis and a compensable rating for 
the veteran's allergic rhinitis is unwarranted under the 
criteria in effect both prior to and after October 7, 1996.  
Although the record suggests that the veteran experiences 
approximately four episodes of seasonal runny nose, red eyes, 
headaches, and pain, the evidence is devoid of evidence 
establishing that his sinusitis is manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence that 
would warrant a 30 percent rating under Diagnostic Code 6514 
(1996).  Similarly, competent evidence has not demonstrated 
that the veteran's sinusitis is productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting that would warrant a 30 percent rating 
under Diagnostic Code 6514 (2006).  Clearly, the symptoms of 
the veteran's chronic sinusitis do not meet the criteria for 
a 50 percent rating under the "old" or "new" criteria of 
Diagnostic Code 6514, as there is no evidence of radical or 
repeat surgical intervention and the type of constant 
symptomatology necessary for a 50 percent evaluation under 
both the "old" and "new" criteria.  

In regard to allergic rhinitis, it must be recalled that 
chronic, atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion had to be shown 
to warrant a 10 percent rating under the criteria of former 
Diagnostic Code 6501 (1996), a 30 percent rating required 
moderate crusting and ozena, and atrophic changes, and that a 
50 percent rating required massive crusting and marked ozena, 
with anosmia.  The totality of evidence in this case is 
entirely negative for showing any crusting, ozena, or 
atrophic changes caused by the veteran's service-connected 
rhinitis.  Thus, the Board finds that the symptoms of the 
veteran's rhinitis do not meet the criteria for a 30 or 50 
percent rating under former Diagnostic Code 6501.

Further, as set forth by the criteria noted above, without 
polyps, the minimum 10 percent rating requires greater than 
50 percent obstruction of both nasal passages or complete 
obstruction on one side, and while the veteran has complained 
of a never-ending runny nose during the worst episodes, he 
has not complained of complete or partial obstruction nor 
does the examination or clinical evidence confirm that the 
veteran's rhinitis produces the kind of obstruction 
contemplated by the applicable rating criteria.  Thus, the 
Board finds that a preponderance of the evidence is against a 
10 percent rating for rhinitis under Diagnostic Code 6522 
(2006).  As the evidence in this case is devoid of any 
findings of polyps, a 30 percent evaluation under Diagnostic 
Code 6522 is also not warranted.

Finally, the Board has also considered entitlement to a 
higher evaluation for the veteran's sinusitis and/or rhinitis 
under 38 C.F.R. § 3.321.  However, the Board cannot conclude 
that the disability picture as to either of these 
disabilities has been so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with his employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321.


ORDER

Entitlement to a 10 percent, but not greater, rating for 
sinusitis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable rating for rhinitis is denied.


____________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


